Citation Nr: 1548314	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-36 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1. Whether a July 21, 2003 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).  

2.  Whether a September 9, 2008, decision of the Board should be revised or reversed on the basis of CUE.   



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The appellant served on active duty from March 1972 to September 1972.  He was discharged with an other than honorable discharge.  

This matter initially came before the Board on the motion of the appellant in which he alleges CUE in a September 9, 2008, Board decision that determined that new and material evidence had not been received to reopen the question of whether the character of the appellant's discharge for the period of service from March to September 1972 remains a bar to a grant of compensation benefits.  

In February 2014, the Board denied the appellant's motion to revise or reverse the September 9, 2008, Board decision.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the Board's February 2014 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

The December 2014 Court Memorandum Decision stated that the Board should consider whether the appellant had intended to raise a motion of CUE in a July 21, 2003 Board decision that found the character of his discharge was a bar to VA benefits.  A letter was sent to the appellant in August 2015 requesting his clarification.  In September 2015 correspondence, the appellant indicated that he was raising a motion of CUE in the July 21, 2003 Board decision.  Accordingly, the issue has been listed on the preceding page.  

Finally, in March 2015 correspondence, the appellant requested that his motion be advanced on the docket.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDINGS OF FACT

1.  The July 2003 Board decision was consistent with the evidence of record and the law in effect at that time.  

2.  To the extent any error was committed in the Board's July 2003 decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  

3.  The September 2008 Board decision was consistent with the evidence of record and the law in effect at that time.  

4.  To the extent any error was committed in the Board's September 2008 decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  


CONCLUSIONS OF LAW

1.  The July 21, 2003, Board decision finding that the character of the appellant's discharge for the period of service from March to September 1972 remains a bar to a grant of compensation benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2003); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403 (2003).  

2.  The September 9, 2008, Board decision finding that new and material evidence had not been received to reopen the question of whether the character of the appellant's discharge for the period of service from March to September 1972 remains a bar to a grant of compensation benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA), does not apply to motions of CUE in prior decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary.  

Historically, administrative decisions in April 1974, May 1981, March 1997 and May 1997 found that the appellant's service for the March to September 1972 period was a bar to VA benefits.  The appellant did not appeal these decisions and as such, the decisions are final.  Subsequently, a February 1998 rating decision found that the appellant's service for this period was a bar to VA benefits.  The appellant appealed the issue to the Board.  After a February 2001 remand, the Board ultimately denied the claim in a July 2003 decision.  The appellant sought reconsideration of this July 2003 decision.  However, the Board in November 2003, May 2005 and March 2006 indicated that there was no basis for reconsideration.  Thereafter, the appellant sought to reopen this issue, and his claim was denied by an October 2006 decision by the VA Regional Office (RO) in San Juan, Puerto Rico.  The appellant appealed the October 2006 RO decision, and in a September 9, 2008, decision, the Board found that new and material evidence had not been received to reopen the matter of whether the character of the appellant's discharge from service remains a bar to VA benefits.  A motion for reconsideration of that decision was denied in July 2010.  Further, nothing in the record indicates the appellant appealed either the Board's July 2003 or September 2008 decisions to the Court.  Accordingly, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

The appellant now contends, in essence, that the July 2003 and September 2008 Board decisions were the product of CUE.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).  In this case, this means that, as to the July 2003 decision, that the Board should have concluded that he was insane when he committed the acts that led to his discharge from active service, and as to the September 2008 decision, that the Board should have reopened his case and had it done so, it would have concluded that he was insane when he committed the acts that led to his discharge from active service.  

Initially, the Board observes that the July 2003 decision did accurately describe the legal standard for character of service that was in effect at the time of that decision, as well as relevant caselaw regarding such claims.  Therefore, the decision appears to be consistent with the law in effect at that time.  

The appellant appears to contend that the July 2003 Board decision was in error because the evidence supports that he was insane at the time he committed the acts that led to his discharge from active service.  See, e.g., September 2010 correspondence.  

Pursuant to applicable law and regulation, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release, or unless otherwise specifically provided.  (emphasis added).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); VAOPGCPRE 20-97 (May 22, 1997), 62 Fed. Reg. 37,955 (1997).  

The Board in its July 2003 decision acknowledged the appellant's report of a suicide attempt, depression or excessive worry and nervous trouble on his September 1972 report of medical history.  The Board also considered post-service treatment records documenting his complaints and treatment for psychiatric symptomatology since 1972, including a January 1998 report from J.O. Fernandez Cuevas, M.D., that diagnosed schizophrenic disorder and opined, in essence, that the appellant's behavior was not adequately and psychiatrically recognized and diagnosed during his active service.  The evidence also included a statement from a hospital medical director dated in 1988 indicating that the appellant was treated for a psychoneurosis at his facility since 1972.  Thus, it is clear that the July 2003 Board decision considered the evidence of record at the time, and found that the appellant was not insane at the time he committed the acts that led to his discharge from active service.  At the time of the Board's July 2003 decision, as now, a finding that a claimant has an acquired psychiatric disorder at the time of service is not sufficient, in and of itself, for a finding of insanity.  The appellant's contentions as to the July 2003 Board decision are largely disagreements with the weighing and evaluating of evidence, and such does not amount to CUE.  38 C.F.R. § 20.1403(d); see also Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Board notes that the December 2014 Court Memorandum Decision indicated that the July 2003 Board decision's statement of reasons or bases was not "good," explaining that such inadequacy may be due to a failue to adequately develop the case.  In this regard, in February 2001, the Board remanded the case for outstanding treatment records, including from the Social Security Administration, and instructed the RO that it was to consider whether an advisory opinion was needed to determine the appellant's mental status during his active service.  The record does not reflect an advisory opinion was obtained, and it is not clear whether such was considered by the RO as instructed.  Nonetheless, even assuming that VA failed in not obtaining an advisory opinion prior to the July 2003 Board decision, such failure constitutes a failure by VA in its duty to assist, which cannot be grounds for CUE.  See 38 C.F.R. §§ 3.156(c), 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's breach of the duty to assist cannot form a bassis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record).  While this may make the appellant's motion more difficult, there remains no reason to find CUE in the July 2003 Board decision.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 2003 Board decision.  Accordingly, the appellant's motion is denied.  

As to the September 2008 decision, the Board observes that the decision did accurately describe the legal standard for new and material evidence that was in effect at the time of that decision, as well as relevant caselaw regarding such claims.  Therefore, the decision appears to be consistent with the law in effect at that time.  However, as noted in the December 2014 Court Memorandum Decision, the September 2008 Board decision did not include the definition of insanity or cite to the applicable regulatory provision of 38 C.F.R. § 3.354(a).  Nonetheless, review of the September 2008 Board decision reveals that the Board did consider the statutory and regulatory provisions extant at the time despite not specifically providing the definition of insanity or citing to the applicable regulatory provision, as demonstrated by stating the appellant was not found to be insane at the time of his commission of the offenses that led to his other than honorable discharge.  Even if the Board were to concede that the September 2008 Board decision did not consider the appropriate statutory and regulatory provisions in existence at the time of the decision regarding the definition of insanity, there is no evidence that such failure would have manifestly changed the outcome at the time it was made, for reasons to be discussed below.  

The appellant contends that the September 2008 Board decision was in error because he maintains that he did submit new and material evidence, specifically referring to a private medical statement from Dr. Juarbe.  The Board acknowledges that the statement from Dr. Juarbe is part of evidence in the claims file that is date stamped as having been received in October 2006.  As such, this evidence was of record at the time of the September 2008 Board decision.  It does not appear the Board specifically referred to this statement in the September 2008 Board decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the context of a CUE claim, VA adjudicators must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Further, the Federal Circuit held that absent specific evidence indicating otherwise, all evidence contained in the record at the time of the determination by VA must be presumed to have been reviewed by VA, and no further proof of such review is need.  Id.  In other words, failure to refer to a specific piece of evidence does not, in and of itself, constitute CUE.  

With regard to the statement from Dr. Juarbe itself, the Board observes that it details the appellant having psychiatric problems since his period of active service in 1972, and the current diagnosis thereof.  In various statements of record, the appellant has intimated that he was insane at the time of his 1972 active service, and it appears that he is asserting the statement from Dr. Juarbe supports this contention.  

Notably, the Board did discuss the appellant's contentions that he was insane at the time of his active service.  In pertinent part, the Board found in September 2008 that the additional evidence to this effect was not "material" because although the records reflected a current acquired psychiatric disorder and suggested there were symptoms during active service, the fact that the appellant had such symptoms was already of record and considered in the July 2003 Board decision.  Furthermore, the Board found the appellant's assertions in this regard to be cumulative and redundant, essentially duplicating his assertions made at the time of the previous denials, to include testimony presented at an August 1998 RO hearing.  

In view of the foregoing, the record reflects the proposition for which the appellant contends Dr. Juarbe's statement supports was considered and addressed in the September 2008 Board decision.  Therefore, the Board decision appears to have been consistent with the evidence then of record.  To the extent it was error for the Board not to specifically refer to this evidence, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  The issue of whether the evidence from Dr. Juarbe satisfied the legal standard for new and material evidence at the time of the September 2008 Board decision goes to how the evidence was weighed at that time, and a disagreement as to how the facts were weighed or evaluated, and is not CUE.  38 C.F.R. § 20.1403(d)(3); see also Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In addition, even finding that the evidence from Dr. Juarbe would constitute new and material evidence, it is not undebatable that the evidence from Dr. Juarbe would demonstrate the appellant satisfied the requirements for being found insane at the time of his 1972 active service, particularly as there was previously submitted evidence showing psychiatric symptoms at that time in the service treatment records and other post-service medical records.  See, e.g., November 1975 Dr. L.R. Oliver psychiatric report; February 1988 Dr. M. Lampon psychiatric report (wherein the appellant related that his emotional illness had its onset during his active service).  In this regard, the Board notes that the October 2006 evidence from Dr. Juarbe stated that the appellant suffered various psychiatric symptoms during his active service, and opined that it was far beyond any reasonable doubt his condition (i.e., major depression) produced symptoms since his active service.  Nonetheless, there is no indication that the listed symptoms were sufficient to satisfy the criteria for insanity as described above, or any specific opinion in the Dr. Juarbe evidence that the appellant suffered from insanity during his active service.  As has been explained above, it was not sufficient for the appellant that the October 2006 evidence from Dr. Juarbe be merely new and material.  In addition, in order for the September 2008 Board decision to constitute CUE, it must be shown that the evidence would have manifestly changed the outcome of the Board decision, i.e., that it would have been undebatable (meaning reasonable minds could not differ) such evidence would demonstrate the appellant satisfied the legal requirements for being found insane at the time of his active service.  Such is not found in this case at the time of the September 2008 Board decision.  

The appellant has not identified any other basis for finding CUE in the September 2008 Board decision, nor is such otherwise indicated by the record.  Accordingly, the Board finds that the September 2008 Board decision was not the product of CUE, and the benefit sought must be denied.  


ORDER

The appellant's motion to revise or reverse the July 21, 2003, Board decision is denied.  

The appellant's motion to revise or reverse the September 9, 2008, Board decision is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


